Citation Nr: 9917012	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  98-01 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1944 
to January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which found that the 
appellant had not submitted new and material evidence to 
reopen her claims for service connection for a psychiatric 
condition and headaches.

In her December 1996 claim, the appellant stated that she was 
entitled to service connection for residuals of head trauma.  
It is not clear from the record whether she is claiming that 
she has residuals of the alleged head trauma other than 
headaches.  The RO should ask the appellant to clarify the 
condition(s) that she is claiming as residuals of head 
trauma, and, if her claim includes disorders other than 
headaches, take appropriate action with respect to such 
claim(s). 


REMAND

Additional evidentiary development is needed prior to 
appellate consideration of these claims.  Where a claimant 
has filed an application to reopen a claim and VA has notice 
of the existence of evidence that may be sufficient to reopen 
the claim, or, in the alternative, which may well-ground the 
claim, VA has a duty to inform the appellant of the necessity 
to submit that evidence to complete her application for 
benefits.  See Graves v. Brown, 8 Vet. App. 522, 525 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995); 38 U.S.C.A. 
§ 5103(a) (West 1991).  

In her notice of disagreement, the appellant stated that she 
had undergone surgery on the right side of her head in August 
1997, and she stated that she was also receiving psychiatric 
treatment at the VA hospital.  None of her current treatment 
records have been obtained.  It is unknown whether these 
records will provide information sufficient to reopen either 
of her claims, but the RO must obtain these records 
nonetheless.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
appellant's claims.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). 

Accordingly, while the Board regrets the delay, the case is 
REMANDED for the following:

1.  Ask the appellant to list the dates 
that she has received treatment for her 
claimed headaches and/or psychiatric 
disorder from the VA Medical Center in 
San Juan.  Obtain and associate with the 
claims file the referenced treatment 
records, to include all records regarding 
her August 1997 surgery.

2.  Thereafter, readjudicate the 
appellant's claims, with application of 
all appropriate laws and regulations and 
consideration of any additional evidence 
developed upon remand.  See 38 C.F.R. 
§ 3.156(a) (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  If any 
benefit sought on appeal remains denied, 
provide the appellant and her 
representative a supplemental statement 
of the case, and allow an appropriate 
period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The appellant need 
take no further action until she is so informed; however, she 
is free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


